Case 19-34054-sgj11 Doc 205 Filed 12/06/19                     Entered 12/06/19 19:40:46              Page 1 of 37




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


 In re:                                                               Chapter 11

 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                                 Case No. 19-34054 (SGJ)

                            Debtor.


   NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE
   IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT
   1100 COMMERCE ST # 1452, DALLAS, TX 75242 BEFORE CLOSE OF BUSINESS ON
   DECEMBER 30, 2019, WHICH IS AT LEAST 24 DAYS FROM THE DATE OF
   SERVICE HEREOF.

   ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK, AND A
   COPY SHALL BE SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO
   THE DATE AND TIME SET FORTH HEREIN. IF A RESPONSE IS FILED A HEARING
   MAY BE HELD WITH NOTICE ONLY TO THE OBJECTING PARTY.

   IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY REQUESTED, THE
   RELIEF REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT
   MAY ENTER AN ORDER GRANTING THE RELIEF SOUGHT OR THE NOTICED
   ACTION MAY BE TAKEN.


           APPLICATION PURSUANT TO FED. R. BANKR. P. 2014(a) FOR ORDER
           UNDER SECTION 1103 OF THE BANKRUPTCY CODE AUTHORIZING
            THE EMPLOYMENT AND RETENTION OF FTI CONSULTING, INC.
               AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE
          OF UNSECURED CREDITORS NUNC PRO TUNC TO NOVEMBER 6, 2019

          The Official Committee of Unsecured Creditors (the “Committee”) of the above-captioned

debtor and debtor in possession (the “Debtor”) hereby moves the Court for entry of an order under

sections 328(a) and 1103 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2014



1 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

                                                                                                                Page 1

ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19             Entered 12/06/19 19:40:46        Page 2 of 37




of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2014-1 of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

Northern District of Texas (the “Local Rules”) authorizing the employment and retention of the

consulting firm of FTI Consulting, Inc., together with its wholly owned subsidiaries (“FTI”), as

financial advisor to the Committee. In support of this application (the “Application”), the

Committee respectfully states as follows:

                                        Jurisdiction and Venue

         1.        The Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334. Venue of this proceeding and this Application is proper in this district pursuant to 28 U.S.C.

§§ 1408 and 1409. The statutory predicates for the relief sought herein are sections 328(a) and

1103 of the Bankruptcy Code. This Application is a core proceeding pursuant to 28 U.S.C. 157.

                                             Background

         2.        On October 16, 2019 (the “Petition Date”), the Debtor filed its voluntary petition

for relief under chapter 11 of title 11 of the Bankruptcy Code. Pursuant to sections 1107 and 1108

of the Bankruptcy Code, the Debtor is continuing to operate its businesses and manage its

properties and assets as debtor in possession.

         3.        On October 29, 2019 the Office of the United States Trustee held a meeting to

appoint the Committee pursuant to section 1102 of the Bankruptcy Code (the “Formation

Meeting”). At the Formation Meeting, the Committee selected Sidley Austin LLP as its counsel,

on November 6, 2019, the Committee selected FTI Consulting, Inc. as its financial advisor. The

Committee consists of the following four members:

         (a) Redeemer Committee of Highland Crusader Fund;


                                                                                                Page 2

ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19            Entered 12/06/19 19:40:46        Page 3 of 37




         (b) Meta-e Discovery;

         (c) UBS Securities LLC and UBS AG London Branch; and

         (d) Acis Capital Management, L.P. and Acis Capital Management GP, LLP.

                                           Relief Requested

         4.        By this Application, the Committee seeks to employ and retain FTI pursuant to

sections 328(a) and 1103(a) of the Bankruptcy Code to perform financial advisory services for the

Committee in this chapter 11 case, nunc pro tunc to November 6, 2019.

         5.        The Committee is familiar with the professional standing and reputation of FTI.

The Committee understands and recognizes that FTI has a wealth of experience in providing

financial advisory services in restructurings and reorganizations and enjoys an excellent reputation

for services it has rendered in chapter 11 cases on behalf of debtors and creditors throughout the

United States.

         6.        The services of FTI are deemed necessary to enable the Committee to assess and

monitor the efforts of the Debtor and its professional advisors to maximize the value of its estate

and to reorganize successfully. Further, FTI is well qualified and able to represent the Committee

in a cost-effective, efficient and timely manner.

                                          Scope of Services
         7.        FTI will provide such financial advisory services to the Committee and its legal
advisors as they deem appropriate and feasible in order to advise the Committee in the course of
this chapter 11 case, including but not limited to the following:

   •    Assistance in the review of financial related disclosures required by the Court, including
        the Schedules of Assets and Liabilities, the Statement of Financial Affairs and Monthly
        Operating Reports;

   •    Assistance in the preparation of analyses required to assess any proposed Debtor-In-

                                                                                                Page 3

ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19            Entered 12/06/19 19:40:46         Page 4 of 37




        Possession (“DIP”) financing or use of cash collateral;

   •    Assistance with the assessment and monitoring of the Debtor’s short term cash flow,
        liquidity, and operating results;

   •    Assistance in the assessment and monitoring of activities with affiliates and related
        financial controls thereon;

   •    Assistance with the review of any proposed key employee retention and/or other employee
        benefit programs;

   •    Assistance with the review of the Debtor’s analysis of core business assets and the
        potential disposition or liquidation of non-core assets;

   •    Assistance with the review of the Debtor’s cost/benefit analysis with respect to the
        affirmation or rejection of various executory contracts and leases;

   •    Assistance with the review of the Debtor’s identification of potential cost savings,
        including overhead and operating expense reductions and efficiency improvements;

   •    Assistance in the review and monitoring of any potential asset sale process, including, but
        not limited to an assessment of the adequacy of the marketing process, completeness of
        any buyer lists, review and quantifications of any bids;

   •    Assistance with review of any tax issues associated with, but not limited to, claims/stock
        trading, preservation of net operating losses, refunds due to the Debtor, plans of
        reorganization, and asset sales;

   •    Assistance in the review of the claims reconciliation and estimation process;

   •    Assistance in the review of other financial information prepared by the Debtor, including,
        but not limited to, cash flow projections and budgets, business plans, cash receipts and
        disbursement analysis, asset and liability analysis, and the economic analysis of proposed
        transactions for which Court approval is sought;

   •    Attendance at meetings and assistance in discussions with the Debtor, potential investors,
        banks, other secured lenders, the Committee and any other official committees organized
        in these chapter 11 proceedings, the U.S. Trustee, other parties in interest and
        professionals hired by the same, as requested;

   •    Assistance in the review and/or preparation of information and analysis necessary for the
        confirmation of a plan and related disclosure statement in this chapter 11 proceeding;



                                                                                                Page 4

ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19              Entered 12/06/19 19:40:46        Page 5 of 37




   •    Assistance in the evaluation and analysis of avoidance actions, including fraudulent
        conveyances and preferential transfers;

   •    Assistance in the prosecution of Committee responses/objections to the Debtor’s motions,
        including attendance at depositions and provision of expert reports/testimony on case
        issues as required by the Committee; and

   •    Render such other general business consulting or such other assistance as the Committee
        or its counsel may deem necessary that are consistent with the role of a financial advisor
        and not duplicative of services provided by other professionals in this proceeding.

                                   FTI’s Eligibility for Employment

         8.        FTI has informed the Committee that, except as may be set forth in the Declaration

 of Conor P. Tully (the “Tully Declaration”), it does not hold or represent any interest adverse to

 the estate, and therefore believes it is eligible to represent the Committee under Section 1103(b)

 of the Bankruptcy Code. To the best of the Committee’s knowledge and based upon the Tully

 Declaration, (a) FTI’s connections with the Debtor, creditors, any other party in interest, or their

 respective attorneys are disclosed on Exhibit B to the Tully Declaration; and (b) the FTI

 professionals working on this matter are not relatives of the United States Trustee or of any known

 employee in the office thereof, or any United States Bankruptcy Judge of the Northern District of

 Texas. FTI has not provided, and will not provide any professional services to the Debtor, any of

 the creditors, other parties-in-interest, or their respective attorneys and accountants with regard to

 any matter related to this chapter 11 case.

         9.        FTI will conduct an ongoing review of its files to ensure that no conflicts or other

 disqualifying circumstances exist or arise.        If any new material facts or relationships are

 discovered, FTI will supplement its disclosure to the Court.

         10.       FTI has agreed not to share with any person or firm the compensation to be paid for

 professional services rendered in connection with this case.

                                                                                                  Page 5

ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19             Entered 12/06/19 19:40:46       Page 6 of 37




                                          Terms of Retention

         11.       FTI is not owed any amounts with respect to pre-petition fees and expenses.

         12.       The Committee understands that FTI intends to apply to the Court for allowances

of compensation and reimbursement of expenses for its financial advisory services in accordance

with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, corresponding local

rules, orders of this Court and guidelines established by the United States Trustee.

         13.       FTI seeks to be compensated on an hourly fee basis, plus reimbursement of actual

and necessary expenses incurred by FTI. Actual and necessary expenses would include any

reasonable legal fees incurred by FTI related to FTI’s retention and defense of fee applications in

this case, subject to Court approval.

         14.       The customary hourly rates, subject to periodic adjustments, charged by FTI

professionals anticipated to be assigned to this case are as follows:

                                                                   Per Hour (USD)
         Senior Managing Directors                                 $885 - 1,195
         Directors / Senior Directors / Managing Directors          670 - 880
         Consultants/Senior Consultants                             355 - 640
         Administrative / Paraprofessionals                         145 - 275

FTI understands that interim and final fee awards are subject to approval by this Court.

                                           Indemnification

         15.       In addition to the foregoing, and as a material part of the consideration for the

agreement of FTI to furnish services to the Committee pursuant to the terms of this Application,

FTI believes that the following indemnification terms are customary and reasonable for financial

advisors in chapter 11 cases:

               a. subject to the provisions of subparagraphs (b) and (c) below and approval of the
                  Court, the Debtor is authorized to indemnify, and shall indemnify, FTI for any

                                                                                                 Page 6

ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19                Entered 12/06/19 19:40:46         Page 7 of 37




                   claims arising from, related to, or in connection with FTI's engagement under this
                   Application, but not for any claim arising from, related to, or in connection with
                   FTI’s post-petition performance of any other services other than those in connection
                   with the engagement, unless such post-petition services and indemnification
                   therefore are approved by this Court; and

               b. the Debtor shall have no obligation to indemnify FTI for any claim or expense that
                  is either (i) judicially determined (the determination having become final) to have
                  arisen primarily from FTI’s gross negligence, willful misconduct or fraud unless
                  the Court determines that indemnification would be permissible pursuant to In re
                  United Artists Theatre company, et al., 315 F.3d 217 (3d Cir. 2003), or (ii) settled
                  prior to a judicial determination as to FTI's gross negligence, willful misconduct or
                  fraud, but determined by this Court, after notice and a hearing, to be a claim or
                  expense for which FTI is not entitled to receive indemnity under the terms of this
                  Application; and

               c. if, before the earlier of (i) the entry of an order confirming a chapter 11 plan in this
                  case (that order having become a final order no longer subject to appeal), and (ii)
                  the entry of an order closing this chapter 11 case, FTI believes that it is entitled to
                  the payment of any amounts by the Debtor on account of the Debtor’s
                  indemnification obligations under the Application, including, without limitation,
                  the advancement of defense costs, FTI must file an application in this Court, and
                  the Debtor may not pay any such amounts to FTI before the entry of an order by
                  this Court approving the payment. This subparagraph (c) is intended only to specify
                  the period of time under which the Court shall have jurisdiction over any request
                  for fees and expenses by FTI for indemnification, and not as a provision limiting
                  the duration of the Debtor’s obligation to indemnify FTI.

The Committee believes that indemnification is customary and reasonable for financial advisors

in chapter 11 proceedings. See In re Joan & David Halpern, Inc., 248 B.R. 43 (Bankr. S.D.N.Y.

2000).

                                            No Prior Request

         16.       No prior Application for the relief requested herein has been made to this or any

other Court.

                                                  Notice

         17.       Notice of this Application has been given to (i) the Debtor, (ii) the United States

                                                                                                     Page 7

ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19           Entered 12/06/19 19:40:46        Page 8 of 37




Trustee and (iii) the Office of the United States Attorney for the Northern District of Texas; (iii)

the Debtor's principal secured parties; and (iv) parties requesting notice pursuant to Bankruptcy

Rule 2002. In light of the nature of the relief requested, the Committee submits that no further

notice is required.




                                                                                               Page 8

ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19            Entered 12/06/19 19:40:46    Page 9 of 37




         WHEREFORE, the Committee respectfully requests that the Court enter an order,

substantially in the form attached hereto, authorizing the Committee to employ and retain FTI as

financial advisors for the Committee for the purposes set forth above, nunc pro tunc to November

6, 2019 and grant such further relief as is just and proper.




                                            THE OFFICIAL COMMITTEE OF UNSECURED
                                            CREDITORS OF HIGHLAND CAPITAL
                                            MANAGEMENT, L.P.




                                                                                           Page 9

ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19                     Entered 12/06/19 19:40:46              Page 10 of 37




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


 In re:                                                            )     Chapter 11
                                                                   )
 HIGHLAND CAPITAL MANAGEMENT, L.P.,12                              )     Case No. 19-34054_ (SGJ)
                                                                   )
                                     Debtor.                       )


                        ORDER AUTHORIZING RETENTION OF
                    FTI CONSULTING, INC. AS FINANCIAL ADVISOR
              FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

 Upon the application (the “Application”) of the Official Committee of Unsecured Creditors (the

 “Committee”) of the above-captioned debtor and debtor in possession (the “Debtor”), for an order

 pursuant to section 1103 of chapter 11 of title 11 of the United States Code (the “Bankruptcy

 Code”), authorizing them to retain FTI Consulting, Inc., together with its wholly owned

 subsidiaries (“FTI”) as financial advisor; and upon the Declaration of Conor P. Tully in support of

 the Application; and due and adequate notice of the Application having been given; and it

 appearing that no other notice need be given; and it appearing that FTI is not representing any



 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

                                                                                                                 Page 10

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19              Entered 12/06/19 19:40:46        Page 11 of 37




 adverse interest in connection with this case; and it appearing that the relief requested in the

 Application is in the best interest of the Committee; after due deliberation and sufficient cause

 appearing therefore, it is hereby

                    ORDERED that the Application be, and it hereby is, granted; and it is further

                    ORDERED that the capitalized terms not defined herein shall have the meanings

 ascribed to them in the Application; and it is further

                    ORDERED that in accordance with section 1103 of the Bankruptcy Code, the

 Committee is authorized to employ and retain FTI as of November 6, 2019 as their financial

 advisor on the terms set forth in the Application; and it is further

                    ORDERED that FTI shall be compensated in accordance with the procedures set

 forth in sections 330 and 331 of the Bankruptcy Code and such Bankruptcy Rules as may then be

 applicable, from time to time, and such procedures as may be fixed by order of this Court; and it

 is further

                    ORDERED that, FTI is entitled to reimbursement of actual and necessary expenses,

 including legal fees related to its retention application and future fee applications as approved by

 the Court; and it is further

          ORDERED that the following indemnification provisions are approved:

                       a. subject to the provisions of subparagraphs (b) and (c) below, the Debtor is

                           authorized to indemnify, and shall indemnify, FTI for any claims arising

                           from, related to, or in connection with the services to be provided by FTI as

                           specified in the Application, but not for any claim arising from, related to,

                           or in connection with FTI’s post-petition performance of any other services


                                                                                                  Page 11

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19            Entered 12/06/19 19:40:46         Page 12 of 37




                       other than those in connection with the engagement, unless such post-

                       petition services and indemnification therefore are approved by this Court;

                       and

                    b. the Debtor shall have no obligation to indemnify FTI for any claim or

                       expense that is either (i) judicially determined (the determination having

                       become final) to have arisen primarily from FTI’s gross negligence, willful

                       misconduct or fraud unless the Court determines that indemnification would

                       be permissible pursuant to In re United Artists Theatre company, et al., 315

                       F.3d 217 (3d Cir. 2003), or (ii) settled prior to a judicial determination as to

                       FTI's gross negligence, willful misconduct or fraud, but determined by this

                       Court, after notice and a hearing, to be a claim or expense for which FTI is

                       not entitled to receive indemnity under the terms of this Application; and


                    c. if, before the earlier of (i) the entry of an order confirming a chapter 11 plan

                       in this case (that order having become a final order no longer subject to

                       appeal), and (ii) the entry of an order closing this chapter 11 case, FTI

                       believes that it is entitled to the payment of any amounts by the Debtor on

                       account of the Debtor’s indemnification obligations under the Application,

                       including, without limitation, the advancement of defense costs, FTI must

                       file an application in this Court, and the Debtor may not pay any such

                       amounts to FTI before the entry of an order by this Court approving the

                       payment. This subparagraph (c) is intended only to specify the period of

                       time under which the Court shall have jurisdiction over any request for fees

                                                                                                 Page 12

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19           Entered 12/06/19 19:40:46        Page 13 of 37




                        and expenses by FTI for indemnification, and not as a provision limiting the

                        duration of the Debtor’s obligation to indemnify FTI; and it is further

          ORDERED that this Court shall retain jurisdiction with respect to all matters arising or

 related to the implementation of this order.



                                       ### End of Order ###




                                                                                                  Page 13

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19                    Entered 12/06/19 19:40:46               Page 14 of 37




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 In re:                             )
                                    )                                    Chapter 11
 HIGHLAND CAPITAL MANAGEMENT, L.P., )
                                    )                                    Case No. 19-34054 (SGJ)
                                    )
               Debtor.              )

                 DECLARATION IN SUPPORT OF THE APPLICATION
          FOR AN ORDER AUTHORIZING EMPLOYMENT AND RETENTION OF
                  FTI CONSULTING, INC. AS FINANCIAL ADVISOR
            FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

            Pursuant to 28 U.S.C. Section 1746, Conor P. Tully declares as follows:

          1.        I am a Senior Managing Director with FTI Consulting, Inc., together with its wholly

 owned subsidiaries (“FTI”), an international consulting firm. I submit this Declaration on behalf

 of FTI (the “Declaration”) in support of the application (the “Application”) of the Official

 Committee of Unsecured Creditors (the “Committee”) of Highland Capital Management, L.P., the

 debtor and debtor-in-possession in the above-captioned chapter 11 case (the “Debtor”), for an

 order authorizing the employment and retention of FTI as financial advisor under the terms and

 conditions set forth in the Application. Except as otherwise noted3, I have personal knowledge of

 the matters set forth herein.

                                      Disinterestedness and Eligibility

          2.        In connection with the preparation of this Declaration, FTI conducted a review of

 its contacts with the Debtors, their affiliates and certain entities holding large claims against or




 3
     Certain of the disclosures herein relate to matters within the personal knowledge of other professionals at FTI
     and are based on information provided by them.

                                                                                                                Page 14

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19              Entered 12/06/19 19:40:46       Page 15 of 37




 interests in the Debtors that were made reasonably known to FTI. A listing of the parties reviewed

 is reflected on Exhibit A to this Declaration. FTI’s review, completed under my supervision,

 consisted of a query of the Exhibit A parties within an internal computer database containing

 names of individuals and entities that are present or recent former clients of FTI. A listing of such

 relationships that FTI identified during this process is set forth on Exhibit B to this Declaration.

          3.        Based on the results of its review, except as otherwise discussed herein, FTI does

 not have a relationship with any of the parties on Exhibit A in matters related to these proceedings.

 FTI has provided and could reasonably expect to continue to provide services unrelated to the

 Debtor’s case for the various entities shown on Exhibit B. FTI’s assistance to these parties has

 been related to providing various financial restructuring, litigation support, technology, strategic

 communications, and economic consulting services. To the best of my knowledge, FTI does not

 hold or represent any interest adverse to the estate, nor does FTI’s involvement in this case

 compromise its ability to continue such consulting services.

          4.        It is my understanding that FTI has performed certain services for the Debtor or

 parties related to this proceeding, as more fully described below.

                    a. In November 2018, a professional employed by FTI was engaged to provide

                       certain expert witness services on behalf of the Debtor, in connection with the

                       Acis Capital Management, LP, Acis Capital Management GP, LLC, Case Nos.

                       18-30264-65 (N.D. Tex.) (the “Acis Debtors”) bankruptcy Plan of

                       Reorganization (“POR”). The Acis Debtors were previously affiliates of the

                       Debtor and are currently a creditor of the Debtor and a Committee member.

                       This engagement (the “Highland/Acis Engagement”) involved providing an


                                                                                                Page 15

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19             Entered 12/06/19 19:40:46       Page 16 of 37




                       expert witness rebuttal report and expert witness testimony in connection with

                       the Debtor’s objection to the Acis Debtors’ POR.         The Acis POR was

                       confirmed on January 31, 2019. FTI billed $138,543.75 in connection with this

                       engagement and on November 30, 2018 collected $100,000.00. The remaining

                       balance of $38,543.75 has been written off and FTI waived any right to receive

                       payment of this outstanding balance. This matter is now closed. FTI agrees

                       not to object to any validly issued subpoena served by the Debtor seeking the

                       production of documents or testimony related to the expert witness rebuttal

                       report and testimony provided in connection with the Highland/Acis

                       Engagement.

                    b. From 2014 to 2017 an affiliate of FTI (Compass Lexecon) performed work on

                       behalf of the Debtor and certain of its affiliates in connection with an IRS

                       dispute (the “Compass Lexecon Engagement”). FTI billed $1,394,699.60 in

                       connection with the Compass Lexecon Engagement, the most recent payment

                       was $44,607.96 received on December 5, 2018 and there is no outstanding

                       unpaid balance owed in connection with this matter. The matter has been

                       inactive since December 2017, however, FTI anticipates that additional work

                       may be requested by Debtor and affiliates. Should that occur, an independent

                       contractor will perform any required services directly to Debtor and Compass

                       Lexecon employees’ continuing role, if any, would be limited to providing

                       support services to the independent contractor.




                                                                                               Page 16

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19              Entered 12/06/19 19:40:46         Page 17 of 37




                    c. FTI was engaged by Jenner & Block LLP on behalf of its client the Redeemer

                       Committee of the Highland Crusader Fund (a creditor of the Debtor and

                       Committee member) pursuant to a letter of engagement entered into in

                       September 2016 in connection with a litigation styled Redeemer Committee of

                       the Highland Crusader Fund v. Highland Capital Management, L.P., C.A. No.

                       12533-VCG pending in the Delaware Chancery Court (the “Redeemer

                       Committee Engagement”). FTI was asked to provide a forensic accounting and

                       expert testimony regarding the allegations against the Debtor, which involved

                       calculations of economic damage that were presented in an arbitration in

                       September 2018 between the Redeemer Committee and the Debtor. The

                       underlying arbitration and this matter is now closed. Also, in relation to the

                       Redeemer Committee Engagement, FTI’s trial graphics group was retained

                       pursuant to a letter of engagement entered into July 2018, to provide trial

                       support consulting, including graphics and trial technology consulting. This

                       matter is also closed.

                    d. FTI was engaged by Patrick Daugherty (a creditor of the Debtor) pursuant to an

                       engagement letter entered into in July 2019 in connection with a litigation styled

                       Patrick Daugherty v. Highland Capital Management, L.P., et al., No. 2017-

                       0488-MTZ pending in the Delaware Chancery Court (the “Daugherty

                       Engagement”). In that matter, Mr. Daugherty brought claims against the

                       defendants relating to their management of a compensation program known as

                       the Highland Employee Retention Assets, LLC (“HERA”). FTI was retained


                                                                                                   Page 17

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19               Entered 12/06/19 19:40:46        Page 18 of 37




                       to provide an expert valuation report and testimony regarding the valuation of

                       HERA. As a result of the Debtor’s bankruptcy, the underlying litigation has

                       been stayed. FTI will not perform any post-petition work in connection with

                       this matter.

                    e. From March 2016 to October 2017, FTI worked on behalf of a group of lenders,

                       such lender group included the Debtor and certain of its affiliates. This matter

                       is now closed.

          5.        In order to maintain the confidentiality of the client information in connection with

 FTI’s engagement on behalf of the Committee (the “FTI Committee Engagement”), FTI will

 protect the client information through the use of its Ethical Wall procedures. In conjunction with

 the foregoing, FTI has established and will maintain the following internal procedures: (i) each

 FTI professional on the FTI Committee Engagement (“FTI Committee Professionals”), the

 Highland/Acis Engagement (“FTI Highland/Acis Professionals”), the Compass Lexecon

 Engagement (“FTI Compass Lexecon Professionals”), the Redeemer Committee Engagement

 (“FTI Redeemer Committee Professionals”), and the Daugherty Engagement (“FTI Daugherty

 Professionals”) shall acknowledge in writing that he or she may receive certain nonpublic

 information and that he or she is aware of the information wall in effect and will follow the

 information wall procedures therein; (ii) FTI Committee Professionals will not directly or

 indirectly share any nonpublic information generated by, received from or relating to Committee

 activities or Committee membership with FTI Highland/Acis Professionals, FTI Compass

 Lexecon, FTI Redeemer Committee Professionals, or FTI Daugherty Professionals and, FTI

 Highland/Acis Professionals, FTI Compass Lexecon Professionals, and FTI Redeemer Committee


                                                                                                   Page 18

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19               Entered 12/06/19 19:40:46       Page 19 of 37




 Professionals and FTI Daugherty Professionals will not directly or indirectly share any nonpublic

 information generated by, received from or relating to their respective engagements, with FTI

 Committee Professionals, except that a good-faith communication of publicly available

 information shall not be presumed to be a breach of the obligations of FTI or any FTI professionals

 under such information wall procedures; (iii) FTI has setup electronic internal security walls to

 ensure that only FTI employees involved directly with or working on the FTI Committee

 Engagement may have access to the information, databases, e-mails, schedules or any other

 information relating to that engagement; (iv) FTI shall periodically monitor, consistent with its

 ordinary course compliance practice, communications through electronic means among FTI

 Committee Professionals and FTI Highland/Acis Professionals, FTI Compass Lexecon, FTI

 Redeemer Committee Professionals, and FTI Daugherty Professionals to ensure that such

 exchanges are performed in a manner consistent with the information wall procedures; (v) FTI

 shall immediately disclose to Committee counsel and the United States Trustee any material

 breaches of the procedures described herein. If FTI ceases to act as advisor to the Committee, it

 will continue to follow the procedures set forth above until a plan has been confirmed in the

 Debtor’s chapter 11 case or the chapter 11 case has been converted or dismissed.

          6.        Further, as part of its diverse practice, FTI appears in numerous cases, proceedings

 and transactions that involve many different professionals, including attorneys, accountants and

 financial consultants, who may represent claimants and parties-in-interest in the Debtor’s case.

 Also, FTI has performed in the past, and may perform in the future, advisory consulting services

 for various attorneys and law firms, and has been represented by several attorneys, law firms and

 financial institutions, some of whom may be involved in this proceeding.


                                                                                                  Page 19

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19              Entered 12/06/19 19:40:46       Page 20 of 37




          7.        In addition, FTI has in the past, may currently and will likely in the future be

 working with or against other professionals involved in this case in matters unrelated to the Debtor

 and this case. Based on our current knowledge of the professionals involved, and to the best of my

 knowledge, none of these relationships create interests adverse to the estate, and none are in

 connection with this case.

          8.        FTI is not believed to be a “Creditor” with respect to fees and expenses of the

 Debtor within the meaning of section 101(10) of the Bankruptcy Code. Further, neither I nor any

 other member of the FTI engagement team serving this Committee, to the best of my knowledge,

 is a holder of any outstanding debt instruments or shares of the Debtor’s stock.

          9.        As such, to the best of my knowledge, FTI does not hold or represent any interest

 adverse to the estate, and therefore believes it is eligible to represent the Committee under Section

 1103(b) of the Bankruptcy Code.

          10.       It is FTI’s policy and intent to update and expand its ongoing relationship search

 for additional parties in interest in an expedient manner. If any new material relevant facts or

 relationships are discovered or arise, FTI will promptly file a Bankruptcy Rule 2014(a)

 Supplemental Declaration.

                                          Professional Compensation

          11.       Subject to Court approval and in accordance with the applicable provisions of the

 Bankruptcy Code, the Bankruptcy Rules, applicable U.S. Trustee guidelines and local rules, FTI

 will seek payment for compensation on an hourly basis, plus reimbursement of actual and

 necessary expenses incurred by FTI, including legal fees related to its retention application and

 future fee applications as approved by the Court. FTI's customary hourly rates as charged in


                                                                                                Page 20

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19            Entered 12/06/19 19:40:46      Page 21 of 37




 bankruptcy and non-bankruptcy matters of this type by the professionals assigned to this

 engagement are outlined in the Application for the employment of FTI. These hourly rates are

 adjusted periodically.

          12.       According to FTI’s books and records, during the ninety-day period prior to the

 Debtor’s petition date, FTI performed no professional services or incurred any reimbursable

 expenses on behalf of the Debtor.

          13.       To the best of my knowledge, a) no commitments have been made or received by

 FTI with respect to compensation or payment in connection with this case other than in accordance

 with the provisions of the Bankruptcy Code, and b) FTI has no agreement with any other entity to

 share with such entity any compensation received by FTI in connection with this chapter 11 case.




                                                                                             Page 21

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19            Entered 12/06/19 19:40:46       Page 22 of 37




                                            EXHIBIT A


          Listing of Parties-in-Interest Reviewed for Current and Recent Former Relationships



 Debtors                                               Highland Capital Management Korea
 Highland Capital Management                           Highland Capital Management Korea Limited
                                                       Highland Capital Management Korea Limited
 Affiliated Parties                                    (Relying Advisor)
 Acis CLO Management GP                                Highland Capital Management Services
 Acis CLO Management Holdings                          Highland Capital Multi-Strategy Fund
 Acis CLO Management Intermediate Holdings I           Highland Capital of New York
 Acis CLO Management Intermediate Holdings             Highland Capital Special Allocation
 II                                                    Highland CDO Holding Company
 Acis CLO Management                                   Highland CDO Opportunity Fund GP
 Acis CMOA Trust                                       Highland CDO Opportunity GP
 Advisors Equity Group                                 Highland CLO Assets Holdings Limited
 Argentina Funds                                       Highland CLO Holdings
 Asbury Holdings                                       Highland CLO Management,
 Castle Bio Manager                                    Highland Crusader Fund
 De Kooning                                            Highland Dynamic Income Fund GP
 Eagle Equity Advisors                                 Highland Employee Retention Assets
 Eames                                                 Highland ERA Management
 Falcon E&P Opportunities Fund GP                      Highland Financial Corp.
 Governance                                            Highland Financial Partners
 Governance Re                                         Highland Fund Holdings
 Gunwale                                               Highland HCF Advisor (Relying Advisor
 HCF Funds                                             Highland HCF Advisors
 HCMS Falcon GP                                        Highland Latin America Consulting
 HCRE Partners                                         Highland Latin America GP
 HCREF-I Holding Corp.                                 Highland Latin America LP
 HCREF-XI Holding Corp.                                Highland Latin America Trust
 HCREF-XII Holding Corp.                               Highland Multi Strategy Credit Fund GP
 HE Capital Fox Trails                                 Highland Multi Strategy Credit Fund
 HE Capital                                            Highland Multi Strategy Credit GP
 HE Mezz Fox Trails                                    Highland Multi-Strategy Fund GP
 HE Peoria Place Property                              Highland Multi-Strategy Master Fund
 HE Peoria Place                                       Highland Multi-Strategy Onshore Master
 HFP CDO Construction Corp.                            SubFund II
 HFP GP                                                Highland Multi-Strategy Onshore Master
 Highland Argentina Regional Opportunity Fund          Subfund
 GP                                                    Highland Receivables Finance I
 Highland Brasil                                       Highland Restoration Capital Partners GP
 Highland Capital Insurance Solutions GP               Highland Select Equity GP
 Highland Capital Insurance Solutions, GP              Highland Select Equity Master Fund
 Highland Capital Management (Singapore)

                                                                                                Page 22

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19   Entered 12/06/19 19:40:46       Page 23 of 37




 Highland Special Opportunities Holding      Oldenburg
 Company                                     Penant Management LP
 Highland SunBridge GP                       Pershing
 Hirst                                       PetroCap Incentive Partners III
 Hockney                                     Pollack
 Lautner                                     SE Battleground Park
 Maple Avenue Holdings                       SE Glenview
 Neutra                                      SE Governors Green II
 NexAnnuity Holdings                         SE Gulfstream Isles GP
 NexBank Capital                             SE Gulfstream Isles LP
 NexBank Securities                          SE Heights at Olde Towne
 NexBank SSB                                 SE Lakes at Renaissance Park GP I
 NexBank Wealth Advisors                     SE Lakes at Renaissance Park GP II
 NexPoint Advisors GP                        SE Lakes at Renaissance Park
 NexPoint Capital                            SE Multifamily Holdings
 NexPoint Funds                              SE Multifamily REIT Holdings
 NexPoint Insurance Distributors             SE Myrtles at Olde Towne
 NexPoint Insurance Solutions GP             SE Quail Landing
 NexPoint Insurance Solutions                SE River Walk
 NexPoint Real Estate Advisors GP            SE SM, Inc.
 NexPoint Securities                         SE Stoney Ridge II
 NHT Holdco                                  SE Victoria Park
 NREA SE MF Holdings                         SH Castle BioSciences
 NREA SE MF Investment Co                    Spiritus Life
 NREA SE Multifamily                         Starck
 NREA SE1 Andros Isles Leaseco               Stonebridge PEF
 NREA SE1 Andros Isles Manager               Strand Advisors XVL
 NREA SE1 Arborwalk Leaseco                  The Dondero Insurance Rabbi Trust
 NREA SE1 Arborwalk Manager                  The Ohio State Life Insurance Company
 NREA SE1 Towne Crossing Leaseco             The Okada Insurance Rabbi Trust
 NREA SE1 Towne Crossing Manager             Thread 55
 NREA SE1 Walker Ranch Leaseco               Tihany
 NREA SE1 Walker Ranch Manager               Tricor Business Outsourcing
 NREA SE2 Hidden Lake Leaseco                US Gaming SPV
 NREA SE2 Hidden Lake Manager                US Gaming
 NREA SE2 Vista Ridge Leaseco                Warhol
 NREA SE2 Vista Ridge Manager                Wright
 NREA SE2 West Place Leaseco
 NREA SE2 West Place Manager                 Other Parties
 NREA SE3 Arboleda Leaseco                   Atlas IDF
 NREA SE3 Arboleda Manager                   Baylor University
 NREA SE3 Fairways Leaseco                   Concord Management
 NREA SE3 Fairways Manager                   Falcon E&P Opportunities Fund
 NREA SE3 Grand Oasis Leaseco                Fix Asset Management
 NREA SE3 Grand Oasis Manager                FRM Investment Management
 NREA Southeast Portfolio One Manager        Grosvenor Capital Management
 NREA Southeast Portfolio Three Manager      HCMS Falcon
 NREA Southeast Portfolio Two Manager        Highland Capital Insurance Solutions

                                                                                     Page 23

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19   Entered 12/06/19 19:40:46          Page 24 of 37




 Highland Capital Management Fund Advisors   Meredyth Kippes
 Highland Capital Management Latin America   Marina J. Lopez
 Highland Select Equity Fund                 LaSharion F. McClellan
 Highland Select Equity Fund GP
                                             Stephen McKitt
 NexPoint Advisors
 NexPoint Advisors GP                        Sandra F. Nixon
 Rand PE Fund I                              Felicia P. Palos
 United States Army Air Force Exchange       Bradley D. Perdue
 Services                                    Nancy S. Resnick
                                             Kendra M. Rust
 Taxing and Other Significant Governmental   Erin Schmidt
 Authorities
                                             Joseph W. Speranza
 California Franchise Tax Board
 Internal Revenue Service                    Cheryl H. Wilcoxson
 Los Angeles County Tax Collector            Cindy Worthington
 Delaware Division of Revenue                Elizabeth Young

 Banks and Secured Parties                   Official Creditors' Committee Members
 BBVA                                        Redeemer Committee of the Highland Crusader
 Frontier State Bank                         Fund
 Hunter Mountain Investment Trust            Meta-e-Discovery
 Jeffries, LLC Prime Brokerage Services      UBS Securities
 KeyBank National Association                UBS AG London Branch
 Mark K. Okada                               Acis Capital Management
 Strand Advisors                             Acis Capital Management GP
 The Dugaboy Investment Trust
 The Mark and Pamela Okada Family Trust –    Official Creditors' Committee Members'
 Exempt Trust #1                             Attorneys
                                             Blank Rome
 United States Bankruptcy Judges in the      Jenner & Block
 Northern District of Texas                  Latham Watkins
 Barbara J. Houser                           Morris, Nichols, Arsht & Tunnel
 Robert L. Jones                             Morrison Cohen
 Harlin D. Hale                              Richards Layton & Finger
 Stacey G. C. Jernigan                       Rogge Dunn Group
 Mark X. Mullin                              Winstead
 Edward L. Morris
                                             Official Creditors' Committee Attorneys
 United States Trustee for the Northern      Sidley Austin
 District of Texas (and Key Staff Members)   Young Conaway Stargatt & Taylor
 William T. Neary
 Lisa L. Lambert                             Top Unsecured Creditors
 Nathalie Brumfield-Brown                    American Arbitration Association
 Kara Croop                                  Andrews Kurth
                                             Bates White
 Ruby Curry
                                             Boies, Schiller & Flexner
 Christi C. Flanagan                         CLO Holdco
 C. Marie Goodier                            Connolly Gallagher

                                                                                       Page 24

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19   Entered 12/06/19 19:40:46     Page 25 of 37




 Debevoise & Plimpton                        Ashby & Geddes
 DLA Piper (US)                              Brentwood Investors Corp.
 Duff & Phelps                               Bristol Bay Funding
 Foley Gardere                               Cabi Holdco I
 Joshua & Jennifer Terry                     California Public Employees
 Lackey Hershman                             Carlyon Cica Chtd.
 McKool Smith                                Chipman Brown Cicero & Cole
 Meta-e Discovery                            CLO Entities
 NWCC                                        Crescent TC Investors
 Patrick Daugherty                           Cross & Simon
 Reid Collins & Tsai                         Dentons US
                                             Eastland CLO
 Debtor’s Ordinary Course Professionals      Grayson CLO
 Anderson Mori & Tomotsune                   HCSLR Camelback Investors (Cayman)
 ASW Law                                     Highland CLO 2018-1
 Bell Nunnally                               Highland Credit Opportunities CDO
 Carey Olsen                                 Highland Legacy Limited
 Culhane Meadows PLLC                        Highland Legacy Limited Highland Park CDO I
 Deloitte                                    Highland Park CDO I
 Kim & Chang                                 Highlander Equity Holdings III
 Maples (Cayman)                             Intertrust Entities
 PricewaterhouseCoopers                      Intertrust SPV (Cayman)
 Rowlett Hill Collins                        Jackson Walker
 Willkie Farr & Gallagher                    Jasper CLO
 Wilmer Hale                                 Kurtzman Steady
                                             Liberty Cayman Holdings
 Parties Who have Filed Notices of           Liberty CLO
 Appearance                                  MaplesFS
 Allen ISD                                   Nixon Peabody
 Alvarez & Marshal CF Management             Pam Capital Funding GP Co.
 BET Investments, II                         Pam Capital Funding LP
 Coleman County TAD                          Pam Capital Funding LP Co.
 Dallas County                               PamCo Cayman
 Fannin CAD                                  Red River CLO
 Grayson County                              Rockwall Investors Corp.
 Hunter Mountain Trust                       Schulte Roth & Zabel
 Integrated Financial Associates             Southfork Cayman Holdings
 Irving ISD                                  Sullivan Hazeltine Allinson
 Kaufman County                              Valhalla CLO
 Patrick Daugherty                           Wake LV Holdings
 Pension Benefit Guaranty Corporation        Wake LV Holdings II
 Rockwall CAD                                Walter Holdco I
 Tarrant County                              Westchester CLO
 Upshur County
 Aberdeen Loan Funding                       Directors and Officers
 ACIS CLO 2017-7                             James Dondero
 ACIS Funding                                Brad Ross
 ACIS Funding GP                             Terry Jones

                                                                                   Page 25

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19   Entered 12/06/19 19:40:46      Page 26 of 37




 Frank Waterhouse                            AA Shotguns
 Nathan Burns                                Aberdeen Loan Funding
 Jonathan Lamensdorf                         Acis CLO 2017-7
 Laurie Whetstone                            Acis CLO Management
 Ted Dameris                                 Acis CLO Opportunity Funds
 Paul Adkins                                 Acis CLO Trust
 Trey Parker                                 Acis CMOA Trust
 Clifford Stoops                             Acis Loan Funding
 Thomas Surgent                              Advisors Equity Group
 Mark Mark                                   Allenby
 Joseph Sowin                                Allisonville RE Holdings
 Scott Ellington                             AM Uptown Hotel
 Kieran Brennan                              Apex Care
 Jun Park                                    Asbury Holdings
 Michael Hurley                              Ascendant Advisors
 Michael McLochlin                           Atlas IDF
 Jon Pglitsch                                Atlas Oak Mill I Holdings
 Jacquelyn Graham                            BB Votorantim Highland Infrastructure
 Hunter Covitz                               BDC Toys Holdco
                                             BH Willowdale Manager
 Active Entities                             Big Spring Partners
 11 Estates Lane                             Bloomdale
 1110 Waters                                 Brentwood CLO
 140 Albany                                  Brentwood Investors Corp.
 1525 Dragon                                 Bristol Bay Funding
 17720 Dickerson                             C-1 Arbors
 1905 Wylie                                  C-1 Cutter's Point
 2006 Milam East Partners                    C-1 Eaglecrest
 2006 Milam East Partners GP                 C-1 Silverbrook
 201 Tarrant Partners                        Cabi Holdco
 2014 Corpus Weber Road                      Cabi Holdco GP
 2325 Stemmons HoldCo                        Cabi Holdco I
 2325 Stemmons Hotel Partners                Camelback Residential Investors
 2325 Stemmons TRS                           Camelback Residential Partners
 300 Lamar                                   Capital Real Estate - Latitude
 3409 Rosedale                               Castle Bio
 3801 Maplewood                              Castle Bio Manager
 3801 Shenandoah                             CG Works
 3820 Goar Park                              Claymore Holdings
 400 Seaman                                  Common Grace Ventures
 401 Ame                                     Corbusier
 4201 Locust                                 CP Equity Hotel Owner
 4312 Belclaire                              CP Equity Land Owner
 5833 Woodland                               CP Equity Owner
 5906 DeLoache                               CP Hotel TRS
 5950 DeLoache                               CP Land Owner
 7758 Ronnie                                 CP Tower Owner
 7759 Ronnie                                 Crossings 2017

                                                                                     Page 26

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19   Entered 12/06/19 19:40:46       Page 27 of 37




 Dallas Cityplace MF SPE Owner               FRBH Duck Creek
 Dallas Lease and Finance                    FRBH Eaglecrest
 De Kooning                                  FRBH Edgewater JV
 Dolomiti                                    FRBH Edgewater Owner
 DrugCrafters                                FRBH Edgewater SM
 Dugaboy Management                          FRBH JAX-TPA
 Dugaboy Project Management GP               FRBH Nashville Residential
 Eagle Equity Advisors                       FRBH Regatta Bay
 Eames                                       FRBH Sabal Park
 Eastland CLO                                FRBH Sabal Park SM
 Eastland Investors Corp.                    FRBH Silverbrook
 EDS Legacy Heliport                         FRBH Timberglen
 EDS Legacy Partners                         FRBH Willow Grove
 EDS Legacy Partners Owner                   FRBH Willow Grove SM
 Entegra Strat Superholdco                   FRBH Woodbridge
 Entegra-FRO Holdco                          FRBH Woodbridge SM
 Entegra-FRO Superholdco                     Freedom C1 Residential
 Entegra-HOCF Holdco                         Freedom Duck Creek
 Entegra-NHF Holdco                          Freedom Edgewater
 Entegra-NHF Superholdco                     Freedom JAX-TPA Residential
 Entegra-RCP Holdco                          Freedom La Mirage
 Estates on Maryland                         Freedom LHV
 Estates on Maryland Holdco                  Freedom Lubbock
 Estates on Maryland Owners                  Freedom Miramar Apartments
 Estates on Maryland Owners SM               Freedom Nashville Residential
 Falcon E&P Four Holdings                    Freedom REIT
 Falcon E&P One                              Freedom Sandstone
 Falcon E&P Opportunities Fund               Freedom Willowdale
 Falcon E&P Opportunities GP                 Fundo de Investimento em Direitos Creditorios
 Falcon E&P Royalty Holdings                 BB Votorantim Highland Infraestrutura
 Falcon E&P Six                              G&E Apartment REIT The Heights at Olde
 Falcon E&P Two                              Towne
 Falcon Four Midstream                       G&E Apartment REIT The Myrtles at Olde
 Falcon Four Upstream                        Towne
 Falcon Incentive Partners                   GAF REIT
 Falcon Incentive Partners GP                GAF Toys Holdco
 Falcon Six Midstream                        Gardens of Denton II
 Flamingo Vegas Holdco                       Gardens of Denton III
 Four Rivers Co-Invest                       Gleneagles CLO
 FRBH Abbington                              Governance
 FRBH Abbington SM                           Governance Re
 FRBH Arbors                                 Grayson CLO
 FRBH Beechwood                              Grayson Investors Corp.
 FRBH Beechwood SM                           Greenbriar CLO
 FRBH C1 Residential                         Gunwale
 FRBH Courtney Cove                          Hakusan
 FRBH Courtney Cove SM                       Hammark Holdings
 FRBH CP                                     Hampton Ridge Partners

                                                                                      Page 27

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19   Entered 12/06/19 19:40:46      Page 28 of 37




 Harko                                       HE Capital Asante
 Haverhill Acquisition Co.                   HE Capital Fox Trails
 Haygood                                     HE Capital KR
 HBI Consultoria Empresarial                 HE CLO Holdco
 HCBH 11611 Ferguson                         HE Mezz Fox Trails
 HCBH Buffalo Pointe                         HE Mezz KR
 HCBH Buffalo Pointe II                      HE Peoria Place
 HCBH Buffalo Pointe III                     HE Peoria Place Property
 HCBH Hampton Woods                          Heron Pointe Investors
 HCBH Hampton Woods SM                       HFP Asset Funding II
 HCBH Overlook                               HFP Asset Funding III
 HCBH Overlook SM                            HFP CDO Construction Corp.
 HCBH Rent Investors                         HFP GP
 HCMS Falcon                                 HFRO Sub
 HCMS Falcon GP                              Hibiscus HoldCo
 HCO Holdings                                Highland - First Foundation Income Fund
 HCOF Preferred Holdings                     Highland 401(k) Plan
 HCRE 1775 James Ave                         Highland Argentina Regional Opportunity Fund
 HCRE Addison                                Highland Argentina Regional Opportunity Fund
 HCRE Addison TRS                            GP
 HCRE Hotel Partner                          Highland Argentina Regional Opportunity
 HCRE HWS Partner                            Master Fund
 HCRE Las Colinas                            Highland Brasil
 HCRE Las Colinas TRS                        Highland Brasilinvest Gestora de Recursos
 HCRE Partners                               Highland Capital Brasil Gestora de Recursos
 HCRE Plano                                  Highland Capital Funds Distributor
 HCRE Plano TRS                              Highland Capital Insurance Solutions
 HCREF-I Holding Corp.                       Highland Capital Insurance Solutions GP
 HCREF-II Holding Corp.                      Highland Capital Loan Fund
 HCREF-III Holding Corp.                     Highland Capital Loan GP
 HCREF-IV Holding Corp.                      Highland Capital Management
 HCREF-IX Holding                            Highland Capital Management
 HCREF-V Holding                             Highland Capital Management (Singapore)
 HCREF-VI Holding                            Highland Capital Management Charitable Fund
 HCREF-VII Holding                           Highland Capital Management Fund Advisors
 HCREF-VIII Holding                          Highland Capital Management Korea Limited
 HCREF-XI Holding                            Highland Capital Management Latin America
 HCREF-XII Holding                           Highland Capital Management Multi-Strategy
 HCREF-XIII Holding                          Insurance Dedicated Fund
 HCREF-XIV Holding                           Highland Capital Management Retirement Plan
 HCREF-XV Holding                            and Trust
 HCSLR Camelback                             Highland Capital Management Services
 HCSLR Camelback Investors                   Highland Capital Multi-Strategy Fund
 HCSLR Camelback Investors (Cayman)          Highland Capital of New York
 HE 41                                       Highland Capital Realty Trust
 HE Capital                                  Highland Capital Special Allocation
 HE Capital 232 Phase I                      Highland CDO Holding Company
 HE Capital 232 Phase I Property             Highland CDO Opportunity Fund

                                                                                    Page 28

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19        Entered 12/06/19 19:40:46     Page 29 of 37




 Highland CDO Opportunity Fund GP                 Highland Global Allocation Fund
 Highland CDO Opportunity GP                      Highland Global Allocation Fund II
 Highland CDO Opportunity Master Fund             Highland GP Holdings
 Highland CDO Trust                               Highland HCF Advisor
 Highland CLO 2018-1                              Highland Healthcare Equity Income and Growth
 Highland CLO Assets Holdings Limited             Fund
 Highland CLO Funding                             Highland iBoxx Senior Loan ETF
 Highland CLO Gaming Holdings                     Highland Income Fund
 Highland CLO Holdings                            Highland Latin America Consulting
 Highland CLO Management                          Highland Latin America GP
 Highland CLO Trust                               Highland Latin America LP
 Highland Credit Opportunities CDO                Highland Latin America Trust
 Highland Credit Opportunities CDO                Highland Legacy Limited
 Highland Credit Opportunities CDO Asset          Highland LF Chemical Holdings
 Holdings                                         Highland Loan Fund
 Highland Credit Opportunities CDO Asset          Highland Loan Funding V
 Holdings GP                                      Highland Loan Master Fund
 Highland Credit Opportunities CDO Financing      Highland Long/Short Equity Fund
 Highland Credit Opportunities CDO GP             Highland Long/Short Healthcare Fund
 Highland Credit Opportunities Fund               Highland Marcal Holding
 Highland Credit Opportunities Holding            Highland Merger Arbitrage Fund
 Corporation                                      Highland Multi Strategy Credit Fund
 Highland Credit Opportunities Japanese Feeder    Highland Multi Strategy Credit Fund GP
 Sub-Trust                                        Highland Multi Strategy Credit GP
 Highland Credit Strategies Fund                  Highland Multifamily Credit Fund
 Highland Credit Strategies Holding Corporation   Highland Multi-Strategy Fund GP
 Highland Credit Strategies Master Fund           Highland Multi-Strategy IDF GP
 Highland Dynamic Income Fund                     Highland Multi-Strategy Master Fund
 Highland Dynamic Income Fund GP                  Highland Multi-Strategy Onshore Master
 Highland Dynamic Income Master Fund              Subfund
 Highland Employee Retention Assets               Highland Multi-Strategy Onshore Master
 Highland Energy and Materials Fund               SubFund II
 Highland Energy Holdings                         Highland Opportunistic Credit Fund
 Highland Energy MLP Fund                         Highland Park CDO 1
 Highland ERA Management                          Highland Premier Growth Equity Fund
 Highland eSports Private Equity Fund             Highland Premium Energy & Materials Fund
 Highland Financial Corp.                         Highland Prometheus Feeder Fund I
 Highland Financial Partners                      Highland Prometheus Feeder Fund II
 Highland Fixed Income Fund                       Highland Prometheus Master Fund
 Highland Flexible Income UCITS Fund              Highland RCP Fund II
 Highland Floating Rate Fund                      Highland RCP II GP
 Highland Floating Rate Opportunities Fund        Highland RCP II SLP
 Highland Fund Holdings                           Highland RCP II SLP GP
 Highland Funds I                                 Highland RCP Parallel Fund II
 Highland Funds II                                Highland Real Estate Capital
 Highland Funds III                               Highland Receivables Finance I
 Highland GAF Chemical Holdings                   Highland Restoration Capital Partners
 Highland General Partner, LP                     Highland Restoration Capital Partners GP

                                                                                         Page 29

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19        Entered 12/06/19 19:40:46     Page 30 of 37




 Highland Restoration Capital Partners Master     Mark and Pamela Okada Family Trust - Exempt
 Highland Restoration Capital Partners Offshore   Descendants' Trust
 Highland Select Equity Fund                      Mark and Pamela Okada Family Trust - Exempt
 Highland Select Equity Fund GP                   Trust #2
 Highland Select Equity GP                        Markham Fine Jewelers
 Highland Select Equity Master Fund               Meritage Residential Partners
 Highland Small-Cap Equity Fund                   ML CLO XIX Sterling (Cayman)
 Highland Socially Responsible Equity Fund        NCI Assets Holding Company
 Highland Special Opportunities Holding           Neutra
 Company                                          New Jersey Tissue Company Holdco
 Highland SunBridge GP                            NexAnnuity Holdings
 Highland Tax-Exempt Fund                         NexBank Capital
 Highland TCI Holding Company                     NexBank Capital Trust I
 Highland Total Return Fund                       NexBank Land Advisors
 Highland’s Roads Land Holding Company            NexBank Securities
 Hirst                                            NexBank SSB
 HMCF PB Investors                                NexBank Title
 Hockney                                          NexPoint Advisors
 HRT North Atlanta                                NexPoint Advisors GP
 HRT Timber Creek                                 NexPoint Capital
 HRTBH North Atlanta                              NexPoint Capital
 HRTBH Timber Creek                               NexPoint Capital REIT
 Huber Funding                                    NexPoint CR F/H DST
 HWS Addison                                      NexPoint Credit Strategies Fund
 HWS Investors Holdco                             NexPoint Discount Strategies Fund
 HWS Las Colinas                                  NexPoint Discount Yield Fund
 HWS Plano                                        NexPoint Distressed Strategies Fund
 Jasper CLO                                       NexPoint Energy and Materials Opportunities
 Jewelry Ventures I                               Fund
 JMIJM                                            NexPoint Energy Opportunities Fund
 Karisopolis                                      NexPoint Event-Driven Fund
 Keelhaul                                         NexPoint Flamingo DST
 Kuilima Montalban Holdings                       NexPoint Flamingo Investment Co
 Kuilima Resort Holdco                            NexPoint Flamingo Leaseco
 Lakes at Renaissance Park Apartments Investors   NexPoint Flamingo Manager
 Lakeside Lane                                    NexPoint Healthcare Opportunities Fund
 Landmark Battleground Park II                    NexPoint Hospitality
 LAT Battleground Park                            NexPoint Hospitality Trust
 LAT Briley Parkway                               NexPoint Insurance Distributors
 Lautner                                          NexPoint Insurance Solutions
 Leawood RE Holdings                              NexPoint Insurance Solutions GP
 Liberty Cayman Holdings                          NexPoint Latin American Opportunities Fund
 Liberty CLO                                      NexPoint Legacy 22
 Long Short Equity Sub                            NexPoint Lincoln Porte
 Longhorn Credit Funding                          NexPoint Lincoln Porte Equity
 Maple Avenue Holdings                            NexPoint Lincoln Porte Manager
 Marcal Paper Mills Holding Company               NexPoint Merger Arbitrage Fund
                                                  NexPoint Multifamily Capital Trust

                                                                                        Page 30

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19    Entered 12/06/19 19:40:46   Page 31 of 37




 NexPoint Multifamily Operating Partnership   NHT 2325 Stemmons
 NexPoint Multifamily Realty Trust            NHT Beaverton
 NexPoint Opportunistic Credit Fund           NHT Beaverton TRS
 NexPoint Peoria                              NHT Bend
 NexPoint RE Finance Advisor                  NHT Bend TRS
 NexPoint RE Finance Advisor GP               NHT Destin
 NexPoint Real Estate Advisors                NHT Destin TRS
 NexPoint Real Estate Advisors GP             NHT DFW Portfolio
 NexPoint Real Estate Advisors II             NHT Holdco
 NexPoint Real Estate Advisors III            NHT Holdings
 NexPoint Real Estate Advisors IV             NHT Intermediary
 NexPoint Real Estate Advisors V              NHT Nashville
 NexPoint Real Estate Advisors VI             NHT Nashville TRS
 NexPoint Real Estate Advisors VII            NHT Olympia
 NexPoint Real Estate Advisors VII GP         NHT Olympia TRS
 NexPoint Real Estate Advisors VIII           NHT Operating Partnership
 NexPoint Real Estate Capital                 NHT Operating Partnership GP
 NexPoint Real Estate Finance                 NHT Operating Partnership II
 NexPoint Real Estate Finance OP GP           NHT Salem
 NexPoint Real Estate Finance Operating       NHT SP
 Partnership                                  NHT SP Parent
 NexPoint Real Estate Opportunities           NHT SP TRS
 NexPoint Real Estate Partners                NHT Tigard
 NexPoint Real Estate Strategies Fund         NHT Tigard TRS
 NexPoint Residential Trust Inc.              NHT TRS
 NexPoint Residential Trust Operating         NHT Uptown
 Partnership                                  NHT Vancouver
 NexPoint Residential Trust Operating         NHT Vancouver TRS
 Partnership GP                               NMRT TRS
 NexPoint Securities                          NREA Adair DST Manager
 NexPoint Strategic Income Fund               NREA Adair Investment Co
 NexPoint Strategic Opportunities Fund        NREA Adair Joint Venture
 NexPoint Texas Multifamily Portfolio DST     NREA Adair Leaseco
 NexPoint WLIF                                NREA Adair Leaseco Manager
 NexPoint WLIF I                              NREA Adair Property Manager
 NexPoint WLIF I Borrower                     NREA Adair, DST
 NexPoint WLIF II                             NREA Ashley Village Investors
 NexPoint WLIF II Borrower                    NREA Cameron Creek Investors
 NexPoint WLIF III                            NREA Cityplace Hue Investors
 NexPoint WLIF III Borrower                   NREA Crossings Investors
 NexPoint WLIF Manager                        NREA Crossings Ridgewood Coinvestment
 NexStrat                                     NREA Crossings Ridgewood Investors
 NexVantage Title Services                    NREA DST Holdings
 NexVest                                      NREA El Camino Investors
 NexWash                                      NREA Estates Inc.
 NFRO REIT Sub                                NREA Estates Investment Co
 NFRO TRS                                     NREA Estates Leaseco
 NHF CCD                                      NREA Estates Manager

                                                                                  Page 31

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19   Entered 12/06/19 19:40:46      Page 32 of 37




 NREA Estates Property Manager               NREA SE1 Walker Ranch, DST
 NREA Estates, DST                           (Converted from SOF Walker Ranch Owner)
 NREA Gardens DST Manager                    NREA SE2 Hidden Lake Leaseco
 NREA Gardens Investment Co                  NREA SE2 Hidden Lake Manager
 NREA Gardens Leaseco                        NREA SE2 Hidden Lake, DST
 NREA Gardens Leaseco Manager                (Converted from SOF Hidden Lake SA Owner)
 NREA Gardens Property Manager               NREA SE2 Vista Ridge Leaseco
 NREA Gardens Springing                      NREA SE2 Vista Ridge Manager
 NREA Gardens Springing Manager              NREA SE2 Vista Ridge, DST
 NREA Gardens, DST                           (Converted from MAR Vista Ridge)
 NREA Hidden Lake Investment Co              NREA SE2 West Place Leaseco
 NREA Hotel TRS                              NREA SE2 West Place Manager
 NREA Hue Investors                          NREA SE2 West Place, DST
 NREA Keystone Investors                     (Converted from Landmark at West Place)
 NREA Lincoln Porte                          NREA SE3 Arboleda Leaseco
 NREA Meritage Inc.                          NREA SE3 Arboleda Manager
 NREA Meritage Investment Co                 NREA SE3 Arboleda, DST
 NREA Meritage Leaseco                       (Converted from G&E Apartment REIT
 NREA Meritage Manager                       Arboleda)
 NREA Meritage Property Manager              NREA SE3 Fairways Leaseco
 NREA Meritage, DST                          NREA SE3 Fairways Manager
 NREA Oaks Investors                         NREA SE3 Fairways, DST
 NREA Retreat Investment Co                  (Converted from MAR Fairways)
 NREA Retreat Leaseco                        NREA SE3 Grand Oasis Leaseco
 NREA Retreat Manager                        NREA SE3 Grand Oasis Manager
 NREA Retreat Property Manager               NREA SE3 Grand Oasis, DST
 NREA Retreat, DST                           (Converted from Landmark at Grand Oasis, LP)
 NREA SE MF Holdings                         NREA Southeast Portfolio One Manager
 NREA SE MF Investment Co                    NREA Southeast Portfolio One, DST
 NREA SE Multifamily                         NREA Southeast Portfolio Three Manager
 NREA SE One Property Manager                NREA Southeast Portfolio Three, DST
 NREA SE Three Property Manager              NREA Southeast Portfolio Two
 NREA SE Two Property Manager                NREA Southeast Portfolio Two Manager
 NREA SE1 Andros Isles Leaseco               NREA Southeast Portfolio Two, DST
 NREA SE1 Andros Isles Manager               NREA SOV Investors
 NREA SE1 Andros Isles, DST                  NREA Uptown TRS
 (Converted from DK Gateway Andros)          NREA VB I
 NREA SE1 Arborwalk Leaseco                  NREA VB II
 NREA SE1 Arborwalk Manager                  NREA VB III
 NREA SE1 Arborwalk, DST                     NREA VB IV
 (Converted from MAR Arborwalk)              NREA VB Pledgor I
 NREA SE1 Towne Crossing Leaseco             NREA VB Pledgor II
 NREA SE1 Towne Crossing Manager             NREA VB Pledgor III
 NREA SE1 Towne Crossing, DST                NREA VB Pledgor IV
 (Converted from Apartment REIT Towne        NREA VB Pledgor V
 Crossing, LP)                               NREA VB Pledgor VI
 NREA SE1 Walker Ranch Leaseco               NREA VB Pledgor VII
 NREA SE1 Walker Ranch Manager               NREA VB SM

                                                                                    Page 32

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19   Entered 12/06/19 19:40:46      Page 33 of 37




 NREA VB V                                   NXRT Hollister TRS
 NREA VB VI                                  NXRT LAS 3
 NREA VB VII                                 NXRT Master Tenant
 NREA Vista Ridge Investment Co              NXRT Nashville Residential
 NREC AR Investors                           NXRT North Dallas 3
 NREC Latitude Investors                     NXRT Old Farm
 NREC REIT Sub                               NXRT Pembroke
 NREC TRS                                    NXRT Pembroke Owner
 NREC WW Investors                           NXRT PHX 3
 NREF OP I                                   NXRT Radbourne Lake
 NREF OP I Holdco                            NXRT Rockledge
 NREF OP I SubHoldco                         NXRT Sabal Palms
 NREF OP II                                  NXRT SM
 NREF OP II Holdco                           NXRT Steeplechase
 NREF OP II SubHoldco                        NXRT Stone Creek
 NREF OP IV                                  NXRT Summers Landing GP
 NREF OP IV REIT Sub                         NXRT Summers Landing LP
 NREF OP IV REIT Sub TRS                     NXRT Torreyana
 NREO NW Hospitality                         NXRT Vanderbilt
 NREO NW Hospitality Mezz                    NXRT West Place
 NREO Perilune                               NXRTBH AZ2
 NREO SAFStor Investors                      NXRTBH Barrington Mill
 NREO TRS                                    NXRTBH Barrington Mill Owner
 NRESF REIT Sub                              NXRTBH Barrington Mill SM
 NXRT Abbington                              NXRTBH Bayberry
 NXRT Atera                                  NXRTBH Cityview
 NXRT Atera II                               NXRTBH Colonnade
 NXRT AZ2                                    NXRTBH Cornerstone
 NXRT Barrington Mill                        NXRTBH Cornerstone Owner
 NXRT Bayberry                               NXRTBH Cornerstone SM
 NXRT Bella Solara                           NXRTBH Dana Point
 NXRT Bella Vista                            NXRTBH Dana Point SM
 NXRT Bloom                                  NXRTBH Foothill
 NXRT Brandywine                             NXRTBH Foothill SM
 NXRT Brandywine GP I                        NXRTBH Heatherstone
 NXRT Brandywine GP II                       NXRTBH Heatherstone SM
 NXRT Brentwood                              NXRTBH Hollister
 NXRT Brentwood Owner                        NXRTBH Hollister Tenant
 NXRT Cedar Pointe                           NXRTBH Madera
 NXRT Cedar Pointe Tenant                    NXRTBH Madera SM
 NXRT Cityview                               NXRTBH McMillan
 NXRT Cornerstone                            NXRTBH North Dallas 3
 NXRT Crestmont                              NXRTBH Old Farm
 NXRT Enclave                                NXRTBH Old Farm II
 NXRT Glenview                               NXRTBH Old Farm Tenant
 NXRT H2 TRS                                 NXRTBH Radbourne Lake
 NXRT Heritage                               NXRTBH Rockledge
 NXRT Hollister                              NXRTBH Sabal Palms

                                                                                   Page 33

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19   Entered 12/06/19 19:40:46     Page 34 of 37




 NXRTBH Steeplechase                         SCG Atlas Governors Green Holdings
 NXRTBH Stone Creek                          SCG Atlas Governors Green REIT
 NXRTBH Vanderbilt                           SCG Atlas Oak Mill I
 NXRTBH Versailles                           SCG Atlas Oak Mill I REIT
 NXRTBH Versailles SM                        SCG Atlas Oak Mill II
 Oak Holdco                                  SCG Atlas Oak Mill II Holdings
 Okada Family Revocable Trust                SCG Atlas Oak Mill II REIT
 Oldenburg                                   SCG Atlas Stoney Ridge
 Pam Capital Funding                         SCG Atlas Stoney Ridge Holdings
 Pam Capital Funding GP Co.                  SCG Atlas Stoney Ridge REIT
 PamCo Cayman                                SE Battleground Park
 Park West 1700 Valley View Holdco           SE Glenview
 Park West 2021 Valley View Holdco           SE Governors Green
 Park West Holdco                            SE Governors Green Holdings
 Park West Portfolio Holdco                  SE Governors Green I
 PCMG Trading Partners XXIII                 SE Governors Green II
 PDK Toys Holdco                             SE Governors Green REIT
 Pear Ridge Partners                         SE Gulfstream Isles GP
 Penant Management GP                        SE Gulfstream Isles LP
 Penant Management LP                        SE Heights at Olde Towne
 PensionDanmark                              SE Lakes at Renaissance Park GP I
 Pensionsforsikringsaktieselskab             SE Lakes at Renaissance Park GP II
 PetroCap Incentive Partners II              SE Lakes at Renaissance Park LP
 PetroCap Incentive Partners III, LP         SE Multifamily Holdings
 PetroCap Partners II                        SE Multifamily REIT Holdings
 PetroCap Partners III                       SE Myrtles at Olde Towne
 Pharmacy Ventures I                         SE Oak Mill I
 Pharmacy Ventures II                        SE Oak Mill I Holdings
 Pollack                                     SE Oak Mill I Owner
 Powderhorn                                  SE Oak Mill I REIT
 PWM1                                        SE Oak Mill II
 PWM1 Holdings                               SE Oak Mill II Holdings
 Pyxis Capital                               SE Oak Mill II Owner
 Pyxis Distributors                          SE Oak Mill II REIT
 Ramarim                                     SE Quail Landing
 Rand Advisors Series I Insurance Fund       SE River Walk
 Rand Advisors Series II Insurance Fund      SE SM
 Rand PE Fund I                              SE Stoney Ridge
 Red River CLO                               SE Stoney Ridge Holdings
 Red River Investors Corp.                   SE Stoney Ridge I
 Riverview Partners SC                       SE Stoney Ridge II
 Rockwall CDO                                SE Stoney Ridge REIT
 Rockwall CDO II                             SE Victoria Park
 Rockwall Investors Corp.                    Sevilla Residential Partners
 Rothko                                      SFH1
 RTT Hollister                               SFR WLIF
 RTT Rockledge                               SFR WLIF I
 SCG Atlas Governors Green                   SFR WLIF II

                                                                                  Page 34

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19        Entered 12/06/19 19:40:46     Page 35 of 37




 SFR WLIF III                                     Valhalla CLO
 SFR WLIF Manager                                 VB GP
 SFR WLIF Series I                                VB Holding
 SFR WLIF Series II                               VB One
 SFR WLIF Series III                              VB OP Holdings
 SH Castle BioSciences                            VBAnnex C GP
 Small Cap Equity Sub                             VBAnnex C Ohio
 Socially Responsible Equity Sub                  VBAnnex C, LP
 SOF Brandywine I Owner                           VineBrook Annex B
 SOF Brandywine II Owner                          VineBrook Annex I
 SOF-X GS Owner                                   VineBrook Homes Merger Sub
 Southfork Cayman Holdings                        VineBrook Homes Merger Sub II
 Southfork CLO                                    VineBrook Homes OP GP
 Southpoint Reserve at Stoney Creek               VineBrook Homes Operating Partnership
 Specialty Financial Products Designated          VineBrook Homes Trust
 Activity Company                                 VineBrook Partners I
 Specialty Financial Products Limited             VineBrook Partners II
 Spiritus Life                                    VineBrook Properties
 SSB Assets                                       Wake LV Holdings
 Starck                                           Wake LV Holdings II
 Stonebridge-Highland Healthcare Private Equity   Walter Holdco
 Fund                                             Walter Holdco GP
 Strand Advisors                                  Walter Holdco I
 Strand Advisors III                              Warhol
 Strand Advisors IV                               Westchester CLO
 Strand Advisors IX                               Wright
 Strand Advisors V                                Yellow Metal Merchants
 Strand Advisors XIII
 Strand Advisors XVI
 Stratford CLO
 Summers Landing Apartment Investors
 The Dondero Insurance Rabbi Trust
 The Dugaboy Investment Trust
 The Get Good Non-Exempt Trust No. 1
 The Get Good Non-Exempt Trust No. 2
 The Get Good Trust
 The Ohio State Life Insurance Company
 The Okada Family Foundation
 The Okada Insurance Rabbi Trust
 The SLHC Trust
 Thread 55
 Tihany
 Tranquility Lake Apartments Investors
 Tuscany Acquisition
 Uptown at Cityplace Condominium Association
 US Gaming
 US Gaming OpCo
 US Gaming SPV

                                                                                          Page 35

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19          Entered 12/06/19 19:40:46   Page 36 of 37




                                          EXHIBIT B

                    Listing of Parties-in-Interest Noted for Court Disclosure


 Relationships in Matters Related to These Proceedings

 None

 Relationships in Unrelated Matters


 Debtors
 Highland Capital Management

 Affiliated Parties
 Highland CDO Opportunity Fund GP
 Highland Crusader Fund
 Highland Select Equity Master Fund
 Pershing

 Other Parties
 Concord Management

 Taxing and Other Significant Governmental Authorities
 California Franchise Tax Board
 Internal Revenue Service
 Los Angeles County Tax Collector

 Banks and Secured Parties
 BBVA
 KeyBank National Association

 Official Creditors' Committee Members
 UBS Securities

 Official Creditors' Committee Members' Attorneys
 Blank Rome
 Jenner & Block
 Latham Watkins
 Morrison Cohen
 Richards Layton & Finger
 Winstead


                                                                                       Page 36

 ACTIVE 251757333
Case 19-34054-sgj11 Doc 205 Filed 12/06/19      Entered 12/06/19 19:40:46   Page 37 of 37




 Official Creditors' Committee Attorneys
 Sidley Austin
 Young Conaway Stargatt & Taylor

 Top Unsecured Creditors
 Andrews Kurth
 Bates White
 Boies, Schiller & Flexner
 Connolly Gallagher
 Debevoise & Plimpton
 DLA Piper (US)
 Duff & Phelps
 Foley Gardere
 Lackey Hershman
 McKool Smith
 Patrick Daugherty
 Reid Collins & Tsai

 Debtor’s Ordinary Course Professionals
 Bell Nunnally
 Deloitte
 Kim & Chang
 PricewaterhouseCoopers
 Willkie Farr & Gallagher
 Wilmer Hale

 Parties Who have Filed Notices of Appearance
 Patrick Daugherty
 Pension Benefit Guaranty Corporation
 Ashby & Geddes
 California Public Employees
 Jackson Walker
 Nixon Peabody
 Schulte Roth & Zabel

 Active Entities
 Allenby
 Highland Capital Management
 Highland Capital Management
 Highland CDO Opportunity Fund
 Highland CDO Opportunity Fund GP
 Highland Credit Strategies Fund
 Highland Credit Strategies Master Fund
 Highland Select Equity Master Fund
 NexPoint Credit Strategies Fund


                                                                                   Page 37


 ACTIVE 251757333
